Title: To George Washington from Lieutenant Colonel Aaron Burr, 24 October 1778
From: Burr, Aaron
To: Washington, George


          
            Sir:
            Elizabethtown [N.J.] 24th Oct. 1778.
          
          The excessive heat and occasional fatigues of the preceding campaign, have so impaired my health and constitution as to render me incapable of immediate service. I have, for three months past, taken every advisable step for my recovery, but have the mortification to find, upon my return to duty, a return of sickness, and that every relapse is more dangerous than the former. I have consulted several physicians; they all assure me that a few months retirement and attention to my health are the only probable means to restore it. A conviction of this truth, and of my present inability to discharge the duties of my office, induce me to beg your Excellency’s permission to retire from pay and duty till my health will permit, and the nature of service shall more particularly require my attention, provided such permission can be given without subjecting me to any disadvantage in point of my present rank and command, or any I might acquire during the interval of my absence.
          I shall still feel and hold myself liable to [be] called into service at your Excellency’s pleasure, precisely as if in full pay, and barely on furlough; reserving to myself only the privilege of judging of the sufficiency of my health during the present appearance of inactivity. My anxiety to be out of pay arises in no measure from intention or wish to avoid any requisite service. But too great a regard to malicious surmises, and a delicacy perhaps censurable, might otherwise hurry me unnecessarily into service, to the prejudice of my health, and without any advantage to the public, as I have had the misfortune already to experience.
          I am encouraged in this proposal by the opinion Lord Stirling has been pleased to express of the justice of my request; the sense your Excellency must entertain of the weak state of the corps in which I have the honour to command, and the present sufficiency of its respective officers. I purpose keeping my quarters at this place until I have the honour of your Excellency’s answer, which I wait with impatience. I am, with respect, Your humble servant,
          
            A. Burr
          
        